Title: To James Madison from Richard Bland Lee, 27 March 1816
From: Lee, Richard Bland
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            March 27 1816
                        
                    
                    When I addressed you some time ago to communicate the wish of Majr. Henry Lee of Westmoreland to be appointed Secretary of Legation to some foreign embassy I informed him that I did suppose that the President would always leave such appointments to the ministers themselves, and that only he was on terms of intimacy with a gentleman, who might be selected for such a mission that he had little chance of obtaining his object.
                    He has been since advised by some of his military friends that the Post of adjutant general to the army, might probably be within his reach, in as much as the Commander in Chief entertained a very great regard for him, in consequence of Majr. Lee’s conduct when serving under him.
                    In this state of things he has requested me to communicate to the Government his willingness to enter the army again.
                    I have therefore written to & conversed with the Secretary of War on the subject. By him it is intimated that Genl. Brown has already pointed out the person, whom he would prefer as adjutant General—but that there would probably be two Deputy Adjutant Generals to be appointed with the pay and emoluments of a major. I have therefore requested the Secretary to name Majr. Lee as a candidate for one of these—in as much as he is very anxious to get into some active employment, in which he might be useful to his Country.
                    If you should deem him worthy of either of the posts which he asks, he will I trust amply justify the confidence which, you please to repose in him. I am, Sir, with sentiments of the greatest esteem & respect Yr. obt Sert.
                    
                        
                            Richard Bland Lee
                        
                    
                